DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 7/26/2021.  Claims 1-18 are pending and are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al. (US 2011/0058640) in view of Koyama (US 2011/0064186).
Regarding claims 1, 3 and 14, Shang et al.’s figure 5 shows a shift register comprising an input sub circuit including an input transistor (T1) and a filter transistor (T11), a signal input terminal (INPUT_1), a pull up node (PU), an input signal (INPUT-1); a pull up sub circuit having a storage unit (C1) and a pull up transistor (T3), a first signal terminal (CLKIN), an output terminal (OUT); a pull down control sub circuit (T7, T9, T8, T10) 

What not shown in Shang et al.’s figure 5 is a voltage regulating transistor coupled to a first node and the turn down signal terminal (VSSIN), configured to conduct the first node with the turn down signal terminal under control of a potential of the first node (i.e., element 600 of the present invention figure 2A); wherein the voltage regulating sub circuit has a single direction conduction function such that signals at the turn down signal terminal that are pulled up a high level are prevented from transmitting to a control terminal of the pull down sub circuit, thereby preventing voltage fluctuation at the control terminal of the pull down sub circuit, and ensuring a conduction between an input terminal of the pull down sub circuit and an output terminal of the pull down sub circuit and proper shutoff of gate lines wherein the voltage regulating transistor has a first electrode being connected to the turn down signal terminal (Vss), and a second electrode of the voltage regulating transistor being connected to the first node, and a gate electrode of the voltage regulating transistor being connected to the first node (element 600 of figure 2A of the present invention) as called for in claims 1, 3 and 14.

Koyama’s figure 1 shows a shift register circuit including a voltage regulating transistor (108A) coupled to a first node (N1) and the turn down signal terminal (VSS), configured to raise to raise (to pull up) the potential of the first node (N1) higher than the turn down 
Regarding claims 2 and 13, Shang et al.’s figure 5 further shows a reset sub circuit (T2, T4).
Regarding claim 4, Koyama teaches that the transistors 108A, 109A can be larger than or equal to two (see paragraph 0053).
Regarding claim 5, Koyama teaches the transistors 108A connected as diodes instead of being a discrete diode as called for in claim 5.  However, it is notoriously well known in the art transistor-connected diode and discrete diode are functionally equivalent and a substitution of one for the other will not alter the circuit operation.  Therefore, outside of any non-obvious result, the obviousness of using a discrete diode over a transistor connected diode will not be patentable under 35USC 103.
Regarding claims 6-7, Shang et al.’s figure 5 shows the input sub circuit comprising an input transistor (T1) and a filter transistor (T11).

Regarding claim 10, the combination of Shang et al.’s figure 5 and Koyama reference shows the pull down sub circuit comprising a first pull down transistor (T6), a second pull down transistor (T5).
Regarding claim 11, the combination of  Shang et al.’s figure 5 and Koyama reference shows the pull down sub circuit further comprising a third pull down transistor (T12).
Regarding claim 12, the combination of Shang et al.’s figure 5 and Koyama reference shows the pull down control sub circuit comprising a first pull down control transistor (T9), a second pull down control transistor (T7), a third pull down control transistor (T8) and a fourth pull down control transistor (T10).
Regarding claim 15, Shang et al.’s figure 5 shows the CLKIN and CLKBIN are clock signals.
Regarding claim 16, the recited method steps are seen to be present in the combination of Shang et al.’s figure 5 and Koyama reference.
Regarding claims 17-18, Shang et al.’s figure 6a shows a plurality of shift registers connected in series. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





9/2/2021
/TUAN T LAM/Primary Examiner, Art Unit 2842